Citation Nr: 1452013	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-16 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an obsessive compulsive neurosis and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2011 by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in July 2013, at which his spouse also testified.  A transcript of that proceeding is of record.  At that hearing, the Veteran submitted additional documentary evidence along with a written waiver for its initial consideration by the RO.  

Per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim), the issue before the Board is expanded to include any acquired psychiatric disorder. 


FINDINGS OF FACT

1.  The Veteran has PTSD with associated anxiety, depression, and obsessive compulsive disorder, that is reasonably and medically linked to one or more inservice stressors and those stressors are adequately corroborated through statements from lay affiants.  

2.  At his July 2013 hearing, the Veteran submitted a written, signed document withdrawing from appellate consideration the issue of his entitlement to service connection for coronary artery disease.  


CONCLUSIONS OF LAW

1.  PTSD with anxiety, depression, and obsessive compulsive disorder, was incurred in service.  38 U.S.C.A. 38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2.  The criteria for the withdrawal of a substantive appeal as to the issue of entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for PTSD

Given the favorable disposition herein reached as to the claim for service connection for an acquired psychiatric disorder, the need for a discussion of the VA's compliance with its duties to notify and assist is obviated.

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014) which requires that a diagnosis of a mental disorder must be in conformity with the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  Service connection for PTSD requires a verified stressor unless a veteran engaged in combat and such combat is the alleged stressor.  Id.  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was "engaged in combat with the enemy." Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Where it is determined, through recognized military citations or other supportive evidence, that the veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, a veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the veteran's testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of such service."  Id.   

If a veteran did not engage in combat, then his lay testimony, by itself, is insufficient to establish the alleged stressor(s).  Instead the record must contain service records or other independent credible evidence to corroborate the account of inservice stressors.  Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  If the claimed stressor is not combat-related, the veteran's lay testimony regarding inservice stressors is insufficient to establish the occurrence of the stressor and must be corroborated by credible supporting evidence.  See Cohen v, Brown, 10 Vet. App. 128 (1997).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed inservice stressor is presumed; the Board can reject favorable medical evidence as to stressor sufficiency only on the basis of independent medical evidence, accompanied by an adequate statement of reasons or bases, and only after first seeking clarification of an incomplete examination report (whether or not such clarification is actually provided by the original examiner) pursuant to applicable VA regulatory provisions.  Id. at 142-144.  

Notice is taken by the Board that 38 C.F.R. § 3.304(f) was amended, effective from July 13, 2010, by liberalizing in certain circumstances the evidentiary standard for establishing the required inservice stressor leading to PTSD onset.  See 75 Fed. Reg. 39843 (2010); see also 75 Fed. Reg. 41092  (2010) (correcting the effective date of the change to July 13, 2010).  Under that change, 38 C.F.R. § 3.304(f)  was modified effective from July 13, 2010, by liberalizing in certain circumstances the evidentiary standard for establishing the required inservice stressor leading to PTSD onset.  See 75 Fed. Reg. 39843 (2010); see also 75 Fed. Reg. 41092 (2010) (correcting the effective date of the change to July 13, 2010).  Under that change, 38 C.F.R. § 3.304(f) was amended to redesignate paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, ''fear of hostile military or terrorist activity'' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Service department records indicate that the Veteran's military occupational specialty was that of a machinist's mate, serving principally aboard the USS Hassayampa in a supply and support capacity.  He avers that he received combat or hazardous duty pay at times when the military vessel on which he was serving was within a few miles of Vietnamese soil and, while the Veteran's account as to his receipt of additional pay is corroborated by one or more fellow servicemen, service department records in no way verify the Veteran's involvement in combat and there is otherwise no credible evidence as to the Veteran's receipt of military citations or awards denoting his engagement in combat against the enemy.  Thus, the occurrence of any and all claimed stressors must be proved by service department or other credible evidence.  

Here, the Veteran credibly identifies five distinct stressors which he alleges resulted in the onset of his PTSD in service or shortly thereafter.  They entail his witnessing of certain events, including the crash into the sea of an aircraft in distress upon returning from a combat mission and the presumed loss of the pilot, an incident in which a tow vehicle on an adjoining carrier extended too far over the carrier's edge and plunged along with its operator into the ocean, the multiple burns of a fellow sailor after an explosion below deck, a rocket explosion in the hanger of an adjoining carrier and its aftermath, and his ship's destruction of small barges and dilapidated vessels frequently used by the enemy to transport supplies.  He further notes as a stressor his involvement in his ship's deployment to the area near North Korea at the time of the taking of the USS Pueblo in 1968.   

In this instance, the RO has determined that insufficient data have been provided by the Veteran as to permit meaningful research for verification of his claimed stressors.  But, in addition to the Veteran's credible account, there is corroboration of the occurrence of several of the stressors, including but not limited to the ocean plunge of the tow vehicle or forklift, the rocket explosion in the carrier's hangar, and the crash into the ocean of an enemy-damaged aircraft, from individuals who served with the Veteran aboard the USS Hassayampa.  Those fellow servicemen included the Veteran's brother, who in addition to noting that certain stressor events had occurred while he and the Veteran were aboard ship, also reported that he had arranged for the Veteran's transfer to his unit in or about 1966 due to the physical and emotional deterioration he was experiencing at that time.  

The record otherwise indicates that, although no treatment was sought in service for any psychiatric complaint, the Veteran sought medical assistance for psychiatric complaints beginning in 1969 with ongoing treatment in the years following for PTSD, depression, anxiety, an obsessive-compulsive disorder, and a psychological gastrointestinal disorder.  VA examination in November 2011 confirmed the existence of PTSD that was linked to the inservice stressors noted above.  That VA examiner likewise determined that the Veteran's manifestations of anxiety and depression, as well as those related to his obsessive compulsive disorder, were best conceptualized as one primary diagnosis, that of PTSD, which was found to be directly caused by military experiences in the Navy.  

In sum, adequate stressors leading to the onset of PTSD have been adequately verified and, in addition, a diagnosis of PTSD meeting the prerequisites of DSM-IV and medical evidence of a link between current symptoms and an inservice stressor are demonstrated.   As such, a grant of service connection for PTSD with anxiety, depression, and obsessive compulsive disorder, is granted.  


Withdrawn Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran at his July 2013 hearing withdrew from appellate consideration his appeal for entitlement to service connection for coronary artery disease by his written and signed statement to that effect.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and that portion of the appeal must be dismissed. 

ORDER

Service connection for PTSD with anxiety, depression, and obsessive compulsive disorder is granted.  

The appeal involving the issue of entitlement to service connection for coronary artery disease is dismissed.  




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


